 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CRESCENCIO CHAVEZ-ARELLANO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case Nos. 1:17-cr-00249-DAD-BAM
12                    Plaintiff,
                                                  STIPULATION TO CONTINUE; ORDER
13   vs.
                                                  Date: November 25, 2019
14   CRESCENCIO CHAVEZ-                           Time: 1:00 p.m.
     ARELLANO,                                    Judge: Hon. Barbara A. McAuliffe
15
                     Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Ross Pearson, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Crescencio Chavez-Arellano, that the
21   status conference hearing currently scheduled for September 9, 2019, be continued to November
22   25, 2019, at 1:00 p.m. The parties agree and stipulate, and request that the Court find the
23   following:
24          On November 20, 2018, Mr. Chavez-Arellano filed a Notice of Motion and Motion to
25   Vacate Judgment Pursuant to Penal Code Section 1016.5 (hereinafter “the Motion”) in the matter
26   of People v. Crescencio Chavez-Arellano, Muni Case No. F95004484/Sup. Ct. Case No. 535959,
27   in Fresno County Superior Court. The Motion seeks to vacate Mr. Chavez-Arellano’s 1995
28   conviction for assault with a firearm in violation of California Penal Code section 245(a)(2) on
 1   the grounds that Mr. Chavez-Arellano was not properly advised of the immigration
 2   consequences of his plea in violation of California Penal Code section 1016.5. Mr. Chavez-
 3   Arellano’s 1995 conviction for assault with a firearm is the basis for the Administrative Removal
 4   Order (hereinafter “the Order”) upon which Mr. Chavez-Arellano was deported and excluded
 5   from the United States. It is Mr. Chavez-Arellano’s position that if his 1995 conviction is
 6   vacated, his current charges should be dismissed under 8 U.S.C. § 1326(d). A copy of the filed
 7   Motion has been provided to the government.
 8           On January 17, 2019, a hearing was held on the motion in Fresno County Superior Court.
 9   At the conclusion of the hearing, the Superior Court denied Mr. Chavez-Arellano’s motion to
10   vacate judgment.
11           On February 11, 2019, Mr. Chavez-Arellano filed a Notice of Appeal in Fresno County
12   Superior Court, appealing the Superior Court’s denial of his motion to vacate judgment. A copy
13   of the Notice of Appeal has been provided to the government.
14           On February 20, 2019, Fresno County Superior Court provided undersigned counsel with
15   a Notification of Filing Notice of Appeal, indicating that the appeal had been docketed. Pursuant
16   to Rule 8.336(d)(3) of the California Rules of Court, the court reporter was required to produce a
17   court reporter’s transcript and record of proceedings within 20 days of the filing of the
18   Notification of Filing Notice of Appeal. Undersigned counsel was informed that the court
19   reporter’s transcript and record of proceedings would be provided to counsel by March 11, 2019.
20           On March 13, 2019, undersigned counsel was informed that due to workload, the court
21   reporter requested and was granted ex parte a request to extend the deadline for producing the
22   court reporter’s transcript and record of proceedings until May 10, 2019. The record for appeal
23   was filed on May 13, 2019. However, on May 24, 2019, the record was sent back to the court
24   reporter to make corrections. The final record for appeal was filed on June 13, 2019.
25           Mr. Chavez-Arellano filed his opening brief on July 19, 2019. A copy of the brief has
26   been provided to the government. The Attorney General of California was due to file its response
27   brief no later than August 21, 2019. However, on August 16, 2019, the Attorney General sought
28   and received an extension to file its brief no later than September 20, 2019. Mr. Chavez-Arellano

     Chavez-Arellano – Stipulation
     and Proposed Order
                                                     2
 1   will have twenty days thereafter to file his reply brief. Upon the filing of his reply brief in late
 2   September 2019, the matter will be under submission before the Fifth District Court of Appeal.
 3   The requested continuance is necessary for briefing to be completed and to provide time for the
 4   matter to be considered before the Court of Appeal.
 5           Mr. Chavez-Arellano believes that the ends of justice require this continuance so he has
 6   additional time to pursue this collateral attack, which, he believes could result in the dismissal of
 7   the current charges. The parties request this continuance with the intention of conserving time
 8   and resources for both the parties and the Court. The parties agree that the delay resulting from
 9   the continuance shall be excluded in the interests of justice, including but not limited to, the need
10   for the period of time set forth herein for effective defense preparation, defense investigation,
11   and plea negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and
12   (iv). The parties also agree that the delay resulting from the continuance shall be excluded
13   because it results from “other proceedings”—specifically the motion to collaterally attack
14   Chavez-Arellano’s underlying state conviction—involving Chavez-Arellano and therefore the
15   time is excluded pursuant to 18 U.S.C. 3161(h)(1).
16
17                                                 Respectfully submitted,
18                                                 McGREGOR W. SCOTT
                                                   United States Attorney
19
20   Date: September 3, 2019                       /s/ Ross Pearson
                                                   ROSS PEARSON
21                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
22
23                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
24
25   Date: September 3, 2019                       /s/ Reed Grantham
                                                   REED GRANTHAM
26                                                 Assistant Federal Defender
                                                   Attorney for Defendant
27                                                 CRESCENCIO CHAVEZ-ARELLANO
28

     Chavez-Arellano – Stipulation
     and Proposed Order
                                                      3
 1                                               ORDER
 2           IT IS SO ORDERED that the 6th Status Conference is continued from September 9, 2019
 3   to November 25, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
 4   excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The Court
 5   intends to select a trial date at the November 25, 2019 status hearing. The Court is concerned
 6   with the interest to the public, administration of justice, and impact on judicial resources from
 7   the past delay and anticipated undue future delay in this already two-year old case.
 8
     IT IS SO ORDERED.
 9
10       Dated:     September 4, 2019                          /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Chavez-Arellano – Stipulation
     and Proposed Order
                                                      4
